UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (mark one) [ x ] Annual Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2015 or [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: COLORSTARS GROUP (Exact name of registrant as specified in its charter) Nevada 06-1766282 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 10F, No. 566 Jung Jeng Rd. Sindian District,New Taipei City 231, Taiwan, R.O.C. (Address of Principal Executive Offices)(Zip Code) (949) 336-6161 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes¨Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨Nox Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨(Do not check if smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.) Yes¨Nox The aggregate market value of the registrant’s voting and non-voting common stock held by non-affiliates of the registrant on March 29, 2016 was $335,818. As of March 29, 2016, the registrant had 67,448,890 shares of Common Stock, $0.001 par value, issued and outstanding. NO DOCUMENTS INCORPORATED BY REFERENCE { COLORSTARS GROUP 2-K ANNUAL REPORT TABLE OF CONTENTS PART I 1 ITEM 1. Business 2 ITEM 1A. Risk Factors 20 ITEM 1B. Unresolved Staff Comments 20 ITEM 2. Properties 20 ITEM 3. Legal Proceedings 21 ITEM 4. Mine Safety Disclosures 21 PART II 21 ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 21 ITEM 6. Selected Financial Data 22 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 ITEM 7A. Quantitative and Qualitative Disclosures about Market Risk 27 ITEM 8. Financial Statements and Supplementary Data 27 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 45 ITEM9A. Controls and Procedures 45 ITEM 9B. Other Information 46 PART III 46 ITEM 10. Directors, Executive Officers and Corporate Governance 46 ITEM 11. Executive Compensation 47 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 49 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 51 ITEM 14. Principal Accounting Fees and Services 51 PART IV 52 ITEM 15. Exhibits, Financial Statement Schedules 52 PART I CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This 2015 Annual Report on Form 10-K, including the sections entitled “Management’s Discussion and
